Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 22, 2018

                                       No. 04-18-00249-CV

                     IN THE INTEREST OF C.W., ET AL CHILDREN,

                   From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA02259
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
         This is an accelerated appeal from a judgment terminating parental rights. Appellant’s
brief, due June 14, 2018, has not been filed. On June 20, 2018, we notified appellant’s counsel of
the deficiency. Appellant’s counsel has not filed a motion for extension of time to file appellant’s
brief or other appropriate response. Therefore, we abate this case to the trial court and ORDER
the trial court to conduct a hearing to answer the following questions:

       (1) Does appellant desire to prosecute her appeal?

       (2) Has appointed counsel abandoned the appeal?

       (3) Is it necessary to appoint new counsel to represent appellant in this appeal?

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

         We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than ten (10) days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than four (4) days after the
trial court files its findings of facts and conclusions of law. We further ORDER the court reporter
to file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than four (4) days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court